          Case 3:19-cv-01726-JFS Document 19 Filed 11/20/20 Page 1 of 1




               UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEBRA MILLER,                    :
                                 :
         Plaintiff,              :         No. 3:19-cv-01726
                                 :
    v.                           :         (SAPORITO, M. J.)
                                 :
ANDREW SAUL,                     :
Commissioner of Social Security, :
         Defendant.              :

                                    ORDER

     AND NOW, this 20th day of November, 2020, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.      The Clerk of Court shall enter final judgment AFFIRMING

the decision of the Commissioner of Social Security; and

     2.      The Clerk of Court shall CLOSE this case.



                                           s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge
Dated: November 20, 2020
